               Case 1:17-cv-01047-ESH Document 72 Filed 06/17/19 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


DEMOCRACY PARTNERS, LLC,                                       CASE NO.: 1:17-CV-1047-ESH
et al.,

          Plaintiffs,
v.

PROJECT VERITAS ACTION FUND,
et al.,

      Defendants.
_____________________________/

           DECLARATION OF STEPHEN KLEIN AND INDEX OF EXHIBITS TO
             REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

          I, Stephen Klein, do herein depose and state as follows:

          1.       I am over the age of eighteen and am competent to testify to the matters set forth

herein.

          2.       I am counsel for Project Veritas Action Fund, Project Veritas, James O’Keefe and

Allison Maass in the above-captioned litigation.

          3.       I make this declaration based on my personal knowledge.

          4.       Attached as Exhibit 1 is a true and accurate copy of excerpts of the transcript of

the oral Rule 50 ruling in the case in the case Teter v. Project Veritas Action Fund, et al., Case No.

17-cv-00256 (W.D. N.C.), dated May 22, 2019.

          5.       Attached as Exhibit 2 is a true and accurate copy of an excerpt from a timeline

attached to the memorandum from Brad Woodhouse of Americans United for Change to Chuck

Loveless, dated November 16, 2016, produced by the Plaintiffs as DP_0005697. The
              Case 1:17-cv-01047-ESH Document 72 Filed 06/17/19 Page 2 of 4



confidentiality of this production was de-designated by the Plaintiffs on June 8, 2018. Plaintiffs

submitted the main body of if the memorandum as an exhibit to their Response brief. Dkt. 68-17.

         6.       Attached as Exhibit 3 is a true and accurate copy of an e-mail thread between

Cynthia Conlin (counsel to Steve Wentz), Lauren Windsor and Yael Bromberg, dated June 23,

2017, produced in the matter Wentz v. Project Veritas and Allison Maass, Case No. 6:17-cv-01164-

GKS-GJK (M.D. Fla. 2019) as WENTZ PROD 00365.

         7.       Attached as Exhibit 4 is a true and accurate copy of an e-mail thread between

Lauren Windsor, Joe Sandler, Mike Lux, Lisa Graves, Niketa Kumar and Robert Creamer, dated

January 9, 2017, produced by the Plaintiffs as DP_0010237.

         8.       Attached as Exhibit 5 is a true and accurate copy of additional excerpts from the

transcript of the deposition of Lauren Windsor, dated July 18, 2018.

         9.       Attached as Exhibit 6 is a true and accurate copy of an e-mail from Lauren Windsor

to Ryan Grim, dated January 10, 2017, produced by the Plaintiffs as DP_0009757. The

confidentiality of this exhibit was de-designated by the Plaintiffs on June 5, 2019.

         10.      Attached as Exhibit 7 is a true and accurate copy of excerpts of the transcript of

the Rule 50 hearing in the case Teter v. Project Veritas Action Fund, et al., Case No. 17-cv-00256

(W.D. N.C.), Dkt. 119, dated May 21, 2019.

         11.      Exhibit 8,1 to be filed contemporaneously with this declaration, is a true and

accurate copy of audio recorded by Allison Maass on or about September 26, 2016 of a bracketing

call, produced by the Project Veritas Parties as PVA00013273. The confidentiality of this

production is hereby de-designated by the Project Veritas Parties.




1   Exhibits 8, 9 and 11 are all multimedia exhibits that are included on the same DVD.
         Case 1:17-cv-01047-ESH Document 72 Filed 06/17/19 Page 3 of 4



       12.     Exhibit 9, to be filed contemporaneously with this declaration, is a true and

accurate copy of raw video created by Allison Maass on or about October 5, 2016 at the

Democratic National Committee in conversation with DNC staffer Jenna Price and a DNC intern,

produced by the Project Veritas Parties as PVA00013381. The confidentiality of this production

is hereby de-designated by the Project Veritas Parties.

       13.     Attached as Exhibit 10 is a true and accurate copy of additional excerpts from the

transcript of the deposition of Robert Creamer, dated July 31, 2018.

       14.     Exhibit 11, to be filed contemporaneously with this declaration, is a true and

accurate copy of raw video created by Allison Maass on or about October 12, 2016, produced by

the Project Veritas Parties as PVA00013411. The confidentiality of this production is hereby de-

designated by the Project Veritas Parties.



Executed on June     , 2019
                                                     Stephen R. Klein
                                                     Bar No. 177056
                                                     STATECRAFT PLLC
                                                     1629 K Street NW, Suite 300
                                                     Washington, DC 20006
                                                     Telephone: (202) 804-6676
                                                     steve@statecraftlaw.com
         Case 1:17-cv-01047-ESH Document 72 Filed 06/17/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I CERTIFY that on June 17, 2019, I served the foregoing through the Court’s electronic

filing system which served a copy on all counsel of record.

                                                    /s/ Paul A. Calli
                                                    Paul A. Calli, Esq.


       I CERTIFY that copies of exhibits that could not be filed electronically will be served by

hand delivery on opposing counsel at the following address:

       Joseph Sandler
       Dara Lindenbaum
       SANDLER REIFF LAMB ROSENSTEIN & BIRKENSTOCK, P.C.
       1090 Vermont Ave., N.W. Suite 750
       Washington, D.C. 20005



                                                    Stephen R. Klein
